FiledCase    4:19-cv-00146-JHM-HBB
                     19-CI-00565       Document 1-2 Herbert
                                 10/03/2019          Filed 10/28/19
                                                            McKee, Jr. Page 1 of ORIGINAL
                                                                           NOT
                                                                       Henderson 18  PageID
                                                                                  Circuit Clerk#: 6
                                                                                               DOCUMENT
                                                                           10/07/2019 10:46:10 AM
                                                                           CourthouseNews-1

                                                    Electronically Filed

           CIVIL ACTION NO.                                                HENDERSON CIRCUIT COURT
           COLLECTIVE/CLASS ACTION COMPLAINT                                 DIVISION
                                                                                 JUDGE

         JOSHUA SHANAFELT,                                                            Plaintiff,
         individually and on behalf of
         similarly situated persons,

                    v.

         SEAGLE PIZZA, INC.                                                           Defendant,
         d/b/a DOMINO’S PIZZA; and
         JOSEPH M. SEAGLE, individually.


        COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT OF 1938,
               KENTUCKY MINIMUM WAGE LAW, UNJUST ENRICHMENT
                             AND QUANTUM MERUIT




                                                                                                                Presiding Judge: HON. KAREN L. WILSON (651294)
               Plaintiff Joshua Shanafelt (“Plaintiff”), individually and on behalf of all other similarly

        situated delivery drivers, brings this Complaint against Defendants Seagle Pizza, Inc. d/b/a

        Domino’s Pizza, and Joseph M. Seagle, and alleges as follows:

               1.        Defendants operate numerous Domino’s Pizza franchise stores.              Defendants

        employ delivery drivers who use their own automobiles to deliver pizza and other food items to

        their customers. However, instead of reimbursing delivery drivers for the reasonably

        approximate costs of the business use of their vehicles, Defendants use a flawed method to

        determine reimbursement rates that provides such an unreasonably low rate beneath any

        reasonable approximation of the expenses they incur that the drivers’ unreimbursed expenses

        cause their wages to fall below the minimum wage during some or all workweeks.
                                                                                                                COM : 000001 of 000016




               2.        Plaintiff brings this lawsuit as a collective action under the Fair Labor Standards

        Act (“FLSA”), 29 U.S.C. § 201 et seq., and class action under the Kentucky Wage and Hour

        Act KRS §337.010, et seq. (“KWHA”), as well as under Kentucky common law to recover



Filed                    19-CI-00565   10/03/2019            1 Herbert McKee, Jr. Henderson Circuit Clerk
FiledCase    4:19-cv-00146-JHM-HBB
                     19-CI-00565       Document 1-2 Herbert
                                 10/03/2019          Filed 10/28/19
                                                            McKee, Jr. Page 2 of ORIGINAL
                                                                           NOT
                                                                       Henderson 18  PageID
                                                                                  Circuit Clerk#: 7
                                                                                               DOCUMENT
                                                                           10/07/2019 10:46:10 AM
                                                                           CourthouseNews-1

        unpaid minimum wages and overtime hours owed to himself and similarly situated delivery

        drivers employed by Defendants at its Domino’s Pizza stores.

                                     I.      JURISDICTION AND VENUE

               3.      The FLSA and KWHA authorizes court actions by private parties to recover

        damages for violation of its wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claim

        is based on 29 U.S.C. § 216(b) and over Plaintiff’s Kentucky Wages and Hours Law claim

        under KRS § 337.385. Jurisdiction over Plaintiff’s Kentucky common law claims is proper in

        this Court.

               4.      Venue in this Court is proper in this Court because Defendants (a) employed

        Plaintiff in this County; (b) operate Domino’s Pizza franchise stores in this County; and (c) a

        substantial part of the events giving rise to the claim herein occurred in this County.




                                                                                                             Presiding Judge: HON. KAREN L. WILSON (651294)
                                                 II.    PARTIES

               5.      Defendant, Seagle Pizza, Inc. d/b/a Domino’s Pizza is a for-profit corporation

        organized under Kentucky law.         Defendant Seagle Pizza owns and operates numerous

        Domino’s Pizza stores in this County and maintains its principal office at 1021 Broadway,

        Bowling Green, Kentucky 42101. Its registered agent is Joseph M. Seagle, who may be served

        at 870 New Cut Rd., Bowling Green, Kentucky 42103, or wherever he may be found.

               6.      Defendant, Joseph M. Seagle, is individually liable because, during the relevant

        times, he was an owner of substantial interests in Defendant Seagle Pizza, Inc. d/b/a Domino’s,

        served as officer of the entity, and held managerial responsibilities and substantial control over

        terms and conditions of drivers’ work as they held the power to hire and fire, supervised and
                                                                                                             COM : 000002 of 000016




        controlled work schedules and/or conditions of employment, determined rates and methods of

        pay and/or expense reimbursements, and maintained employment records and/or held control




Filed                  19-CI-00565    10/03/2019           2 Herbert McKee, Jr. Henderson Circuit Clerk
FiledCase    4:19-cv-00146-JHM-HBB
                     19-CI-00565       Document 1-2 Herbert
                                 10/03/2019          Filed 10/28/19
                                                            McKee, Jr. Page 3 of ORIGINAL
                                                                           NOT
                                                                       Henderson 18  PageID
                                                                                  Circuit Clerk#: 8
                                                                                               DOCUMENT
                                                                           10/07/2019 10:46:10 AM
                                                                           CourthouseNews-1

        over employment records. Defendant Joseph M. Seagle may be served at 870 New Cut Rd.,

        Bowling Green, KY 42103, or wherever he may be found.

                7.     Plaintiff was employed by Defendants from 2017 to 2018 as a delivery driver at

        Defendants’ Domino’s stores located in Henderson, Kentucky and within this County.

                                     III.    GENERAL ALLEGATIONS

                8.     Defendants own and operate numerous Domino’s franchise stores including

        stores within this County and this Division.

                9.     Joseph M. Seagle is an owner, officer and director of corporate Defendant Seagle

        Pizza, Inc d/b/a Domino’s Pizza.

                10.    In this capacity, Mr. Seagle put the pay scheme at issue in place, has overseen

        and enforced Defendants’ pay practices, and is, therefore, individually liable for the violations




                                                                                                            Presiding Judge: HON. KAREN L. WILSON (651294)
        at issue.

                11.    Defendants’ Domino’s stores employ delivery drivers who all have the same

        primary job duty: to deliver pizzas and other food items to customers’ homes or workplaces.

            A. Defendants’ Flawed Automobile Reimbursement Policy

                12.    Defendants require their delivery drivers to maintain and pay for safe, legally-

        operable, and insured automobiles when delivering pizza and other food items.

                13.    Defendants’ delivery drivers incur costs for gasoline, vehicle parts and fluids,

        repair and maintenance services, insurance, depreciation, and other expenses (“automobile

        expenses”) while delivering pizza and other food items for the primary benefit of Defendants.

                14.    Defendants’ delivery driver reimbursement policy reimburses drivers on a per-
                                                                                                            COM : 000003 of 000016




        delivery basis, but the per-delivery reimbursement equates to below the IRS business mileage

        reimbursement rate or any other reasonable approximation of the cost to own and operate a




Filed                 19-CI-00565     10/03/2019          3 Herbert McKee, Jr. Henderson Circuit Clerk
FiledCase    4:19-cv-00146-JHM-HBB
                     19-CI-00565       Document 1-2 Herbert
                                 10/03/2019          Filed 10/28/19
                                                            McKee, Jr. Page 4 of ORIGINAL
                                                                           NOT
                                                                       Henderson 18  PageID
                                                                                  Circuit Clerk#: 9
                                                                                               DOCUMENT
                                                                           10/07/2019 10:46:10 AM
                                                                           CourthouseNews-1

        motor vehicle. This policy applies to all of Defendants’ delivery drivers.

               15.     The result of Defendants’ delivery driver reimbursement policy is a

        reimbursement of much less than a reasonable approximation of its drivers’ automobile

        expenses.

               16.     During the applicable period, the IRS business mileage reimbursement rate

        ranged between $.535 and $.545 per mile. Likewise, reputable companies that study the cost of

        owning and operating a motor vehicle and/or reasonable reimbursement rates, including the

        AAA, have determined that the average cost of owning and operating a vehicle ranged between

        $.571 and $.608 per mile during the same period for drivers who drive 15,000 miles per year.

        These figures represent a reasonable approximation of the average cost of owning and operating

        a vehicle for use in delivering pizzas.




                                                                                                          Presiding Judge: HON. KAREN L. WILSON (651294)
               17.     However, the driving conditions associated with the pizza delivery business

        cause even more frequent maintenance costs, higher costs due to repairs associated with

        driving, and more rapid depreciation from driving as much as, and in the manner of, a delivery

        driver. Defendants’ delivery drivers further experience lower gas mileage and higher repair

        costs than the average driver used to determine the average cost of owning and operating a

        vehicle described above due to the nature of the delivery business, including frequent starting

        and stopping of the engine, frequent braking, short routes as opposed to highway driving, and

        driving under time pressures.

               18.     Defendants’ reimbursement policy does not reimburse delivery drivers for even

        their ongoing out-of-pocket expenses, much less other costs they incur to own and operate their
                                                                                                          COM : 000004 of 000016




        vehicle, and thus Defendants uniformly fail to reimburse its delivery drivers at any reasonable

        approximation of the cost of owning and operating their vehicles for Defendants’ benefit.




Filed                  19-CI-00565      10/03/2019        4 Herbert McKee, Jr. Henderson Circuit Clerk
FiledCase   4:19-cv-00146-JHM-HBB
                     19-CI-00565      Document 1-2 Herbert
                                 10/03/2019        Filed 10/28/19
                                                           McKee, Jr.Page 5 of 18
                                                                          NOT
                                                                      Henderson   PageID
                                                                               ORIGINAL
                                                                                Circuit     #:DOCUMENT
                                                                                        Clerk  10
                                                                          10/07/2019 10:46:10 AM
                                                                          CourthouseNews-1

               19.       Defendants’ systematic failure to adequately reimburse automobile expenses

        constitutes a “kickback” to Defendants such that the hourly wages it pays to Plaintiff and

        Defendants’ other delivery drivers are not paid free and clear of all outstanding obligations to

        Defendants.

               20.       Defendants fail to reasonably approximate the amount of their drivers’

        automobile expenses to such an extent that its drivers’ net wages are diminished beneath the

        minimum wage requirements.

               21.       In sum, Defendants’ reimbursement policy and methodology fail to reflect the

        realities of delivery drivers’ automobile expenses.

           B. Defendants’ Failure to Reasonably Reimburse Automobile Expenses

               22.       Regardless of the precise amount of the per-delivery reimbursement at any given




                                                                                                            Presiding Judge: HON. KAREN L. WILSON (651294)
        point in time, Defendants’ reimbursement formula has resulted in an unreasonable

        underestimation of delivery drivers’ automobile expenses throughout the recovery period,

        causing systematic violations of the minimum wage.

               23.       Plaintiff was paid $8.25 per hour for in-store work, and $4.25 per hour while

        making deliveries including a tip credit applicable to the time he performed deliveries.

               24.       The minimum wage has been $7.25 per hour since July 1, 2009.

               25.       During the time Plaintiff worked for Defendants as a delivery driver, he was not

        reimbursed for mileage.

               26.       During the time Plaintiff worked for Defendants as a delivery driver, he was

        reimbursed just $1.25 per delivery and on average drove 6-8 miles per delivery. This means
                                                                                                            COM : 000005 of 000016




        Plaintiff was getting paid between $.25 to $.19 per mile ($1.50 divided by 6 and 8 miles

        respectively).




Filed                    19-CI-00565   10/03/2019          5 Herbert McKee, Jr. Henderson Circuit Clerk
FiledCase   4:19-cv-00146-JHM-HBB
                     19-CI-00565      Document 1-2 Herbert
                                 10/03/2019        Filed 10/28/19
                                                           McKee, Jr.Page 6 of 18
                                                                          NOT
                                                                      Henderson   PageID
                                                                               ORIGINAL
                                                                                Circuit     #:DOCUMENT
                                                                                        Clerk  11
                                                                          10/07/2019 10:46:10 AM
                                                                          CourthouseNews-1

               27.     During the relevant time period, the IRS business mileage reimbursement rate

        ranged between $.545 and $.535 per mile, which reasonably approximated the automobile

        expenses incurred delivering pizzas. http://www.irs.gov/Tax-Professionals/Standard-Mileage-

        Rates. Using the lowest IRS rate and the highest rate per mile Plaintiff was making per mile

        driven ($.25 per mile) in effect during that period as a reasonable approximation of Plaintiff’s

        automobile expenses, every mile driven on the job decreased her net wages by at least $.285

        ($.535 - $.25) per mile.

               28.     During his employment by Defendants, Plaintiff regularly made 3 or more

        deliveries per hour. Thus using even a conservative under-estimate of Plaintiff’s actual

        expenses and damages, every hour on the job decreased Plaintiff’s net wages by at least $1.14

        ($.285 x 4 deliveries).




                                                                                                            Presiding Judge: HON. KAREN L. WILSON (651294)
               29.     All of Defendants’ delivery drivers had similar experiences to those of Plaintiff.

        They were subject to the same reimbursement policy; received similar reimbursements;

        incurred similar automobile expenses; completed deliveries of similar distances and at similar

        frequencies; and were paid at or near the state minimum wage before deducting unreimbursed

        business expenses.

               30.     Because Defendants paid their drivers a gross hourly wage at precisely, or at

        least very close to, the state minimum wage, and because the delivery drivers incurred

        unreimbursed automobile expenses, the delivery drivers “kicked back” to Defendants an

        amount sufficient to cause minimum wage violations.

               31.     While the amount of Defendants’ actual reimbursements per delivery may vary
                                                                                                            COM : 000006 of 000016




        over time, Defendants are relying on the same flawed policy and methodology with respect to

        all delivery drivers at all of their other Domino’s stores. Thus, although reimbursement amounts




Filed                  19-CI-00565   10/03/2019          6 Herbert McKee, Jr. Henderson Circuit Clerk
FiledCase   4:19-cv-00146-JHM-HBB
                     19-CI-00565      Document 1-2 Herbert
                                 10/03/2019        Filed 10/28/19
                                                           McKee, Jr.Page 7 of 18
                                                                          NOT
                                                                      Henderson   PageID
                                                                               ORIGINAL
                                                                                Circuit     #:DOCUMENT
                                                                                        Clerk  12
                                                                          10/07/2019 10:46:10 AM
                                                                          CourthouseNews-1

        may differ somewhat by time or region, the amounts of under-reimbursements relative to

        automobile costs incurred are relatively consistent between time and region.

               32.         Defendants’ low reimbursement rates were a frequent complaint of Defendants’

        delivery drivers, which resulted in discussions with management, yet Defendants continued to

        reimburse at a rate much less than any reasonable approximation of delivery drivers’

        automobile expenses. In fact, there were times that Defendants would not pay Plaintiff and

        other Drivers anything for mileage or would deduct pay from their mileage amounts.

               33.         The net effect of Defendants’ flawed reimbursement policy is that Defendants

        have willfully failed to pay the state minimum wage to their delivery drivers. Defendants

        thereby enjoys ill-gained profits at the expense of its employees.

                                  IV.     COLLECTIVE ACTION ALLEGATIONS




                                                                                                               Presiding Judge: HON. KAREN L. WILSON (651294)
               34.         Plaintiff brings Count I, Count III, and Count IV, as a class action pursuant to

        CR 23, on behalf of himself and as the Class Representative of the following persons:

                        All current and former delivery drivers employed by the Defendants
                        during the five years preceding the date of the filing of this Complaint.

               35.         Plaintiff also brings Count II, Count III, and Count IV, as a collective action

        pursuant to CR 23, on behalf of himself and as the Class Representative of the following

        persons:

                        All current and former delivery drivers employed by the Defendants
                        during the three years preceding the date of the filing of this Complaint.

               36.         Plaintiff and all of Defendants’ delivery drivers are similarly situated in that:

                   a.          They have worked as delivery drivers for Defendant delivering pizza and
                                                                                                               COM : 000007 of 000016




        other food items to Defendant’ customers;

                   b.          They have delivered pizza and food items using automobiles not owned or




Filed                     19-CI-00565     10/03/2019           7 Herbert McKee, Jr. Henderson Circuit Clerk
FiledCase   4:19-cv-00146-JHM-HBB
                     19-CI-00565      Document 1-2 Herbert
                                 10/03/2019        Filed 10/28/19
                                                           McKee, Jr.Page 8 of 18
                                                                          NOT
                                                                      Henderson   PageID
                                                                               ORIGINAL
                                                                                Circuit     #:DOCUMENT
                                                                                        Clerk  13
                                                                          10/07/2019 10:46:10 AM
                                                                          CourthouseNews-1

        maintained by Defendant;

                c.           Defendant required them to maintain these automobiles in a safe, legally

        operable, and insured condition;

                d.           They incurred costs for automobile expenses while delivering pizzas and food

        items for the primary benefit of Defendant;

                e.           They were subject to similar driving conditions, automobile expenses,

        delivery distances, and delivery frequencies;

                f.           They were subject to the same pay policies and practices of Defendant;

                g.           They were subject to the same delivery driver reimbursement policy that

        under- estimates automobile expenses per mile, and thereby systematically deprived of

        reasonably approximate reimbursements, resulting in wages below the federal and state




                                                                                                             Presiding Judge: HON. KAREN L. WILSON (651294)
        minimum wage in some or all workweeks;

                h.           They were reimbursed similar set amounts of automobile expenses per

        delivery; and,

                i.           They were paid at or near the federal and state minimum wage before

        deducting unreimbursed business expenses.

               37.       The Class satisfies the numerosity standard as it consists of hundreds of persons

        who are geographically dispersed and, therefore, joinder of all Class members in a single action

        is impracticable.

               38.       Questions of fact and law common to the Class predominate over any questions

        affecting only individual members. The questions of law and fact common to the Class arising
                                                                                                             COM : 000008 of 000016




        from Defendants’ actions include, without limitation:

                a.           Whether Defendants failed to pay Class members the minimum wage required




Filed                    19-CI-00565   10/03/2019          8 Herbert McKee, Jr. Henderson Circuit Clerk
FiledCase   4:19-cv-00146-JHM-HBB
                     19-CI-00565      Document 1-2 Herbert
                                 10/03/2019        Filed 10/28/19
                                                           McKee, Jr.Page 9 of 18
                                                                          NOT
                                                                      Henderson   PageID
                                                                               ORIGINAL
                                                                                Circuit     #:DOCUMENT
                                                                                        Clerk  14
                                                                          10/07/2019 10:46:10 AM
                                                                          CourthouseNews-1

        by Kentucky law,

                b.           Whether Defendants failed to pay Class members the minimum wage required

        by Federal law

                c.           Whether Defendants failed to reasonably reimburse Class members for using

        their own vehicles to deliver Defendants’ pizzas and other food items,

                d.           Whether Defendants’ formula and/or methodology used to calculate the

        payment of reimbursement for vehicle expenses resulted in unreasonable under-reimbursement

        of the Class members, and

                e.           Whether Defendants failed to keep accurate records of deductions from Class

        members’ wages in violation of Federal and Kentucky law.

               39.       The questions set forth above predominate over any questions affecting only




                                                                                                              Presiding Judge: HON. KAREN L. WILSON (651294)
        individual persons, and a class action is superior with respect to considerations of consistency,

        economy, efficiency, fairness, and equity to other available methods for the fair and efficient

        adjudication of the class claims.

               40.       Plaintiff’s claim is typical of those of the Class in that:

                a.           A Plaintiff and the Class have worked as delivery drivers for Defendants

        delivering pizza and other food items to Defendants’ customers;

                b.           Plaintiff and the Class delivered pizza and food items using automobiles not

        owned or maintained by Defendants;

                c.           Defendants required Plaintiff and the Class to maintain these automobiles in a

        safe, legally operable, and insured condition;
                                                                                                              COM : 000009 of 000016




                d.           Plaintiff and the Class incurred costs for automobile expenses while

        delivering pizzas and food items for the primary benefit of Defendants;




Filed                  19-CI-00565      10/03/2019            9 Herbert McKee, Jr. Henderson Circuit Clerk
    Case
Filed      4:19-cv-00146-JHM-HBB
                    19-CI-00565     Document 1-2 Filed
                                10/03/2019             10/28/19
                                                 Herbert         Page
                                                         McKee, Jr.    10
                                                                       NOT of ORIGINAL
                                                                    Henderson 18  PageID
                                                                               Circuit Clerk#: 15
                                                                                            DOCUMENT
                                                                                     10/07/2019 10:46:10 AM
                                                                                     CourthouseNews-1

                  e.       Plaintiff and the Class were subject to similar driving conditions, automobile

        expenses, delivery distances, and delivery frequencies;

                  f.       Plaintiff and the Class were subject to the same pay policies and practices of

        Defendants;

                  g.       Plaintiff and the Class were subject to the same delivery driver reimbursement

        policy that underestimates automobile expenses per mile, and thereby systematically deprived of

        reasonably approximate reimbursements, resulting in wages below the federal minimum wage in

        some or all workweeks;

                  h.       Plaintiff and the Class were reimbursed similar set amounts of automobile

        expenses per delivery; and

                  i.       Plaintiff and the Class were paid at or near the Federal and Kentucky




                                                                                                              Presiding Judge: HON. KAREN L. WILSON (651294)
        minimum wage before deducting unreimbursed business expenses.

                 41.   A class action is the appropriate method for the fair and efficient adjudication of

        this controversy. Defendants have acted or refused to act on grounds generally applicable to the

        Class.

                 42.   Plaintiff is an adequate representative of the Class because he is a member of the

        Class and his interests do not conflict with the interest of the members of the Class he seeks to

        represent. The interests of the members of the Class will be fairly and adequately protected by

        Plaintiff and the undersigned counsel, who have extensive experience prosecuting complex

        wage and hour, employment, and class action litigation.

                 43.   Maintenance of this action as a class action is superior to other available
                                                                                                              COM : 000010 of 000016




        methods for fairly and efficiently adjudicating the controversy as members of the Class have

        little interest in individually controlling the prosecution of separate class actions, no other




Filed                  19-CI-00565   10/03/2019           10Herbert McKee, Jr. Henderson Circuit Clerk
    Case
Filed      4:19-cv-00146-JHM-HBB
                    19-CI-00565     Document 1-2 Filed
                                10/03/2019             10/28/19
                                                 Herbert         Page
                                                         McKee, Jr.    11
                                                                       NOT of ORIGINAL
                                                                    Henderson 18  PageID
                                                                               Circuit Clerk#: 16
                                                                                            DOCUMENT
                                                                                        10/07/2019 10:46:10 AM
                                                                                        CourthouseNews-1

        litigation is pending over the same controversy, it is desirable to concentrate the litigation in this

        Court due to the relatively small recoveries per member of the Class, and there are no material

        difficulties impairing the management of a class action.

                44.    It would be impracticable and undesirable for each member of the Class who

        suffered harm to bring a separate action. In addition, the maintenance of separate actions would

        place a substantial and unnecessary burden on the courts and could result in inconsistent

        adjudications, while a single class action can determine, with judicial economy, the rights of all

        Class members.

                                          V.        CAUSES OF ACTION

                  COUNT I: VIOLATIONS OF THE KENTUCKY WAGE-HOUR LAW

                45.    Plaintiff reasserts and re-alleges the allegations set forth above.




                                                                                                                 Presiding Judge: HON. KAREN L. WILSON (651294)
                46.    At all relevant times, Defendants have been and continue to be an “employer”

        within the meaning of the Kentucky Revised Statutes §337.

                47.    At all relevant times, Defendants have employed, and continues to employ,

        “employees”, including Plaintiff, within the meaning of the Kentucky Revised Statutes §337.

                48.    Plaintiff was a nonexempt employee of Defendants within the meaning of the

        Kentucky Revised Statutes §337.010, et seq.

                49.    Pursuant to the Kentucky Revised Statutes §337, et seq, the Defendants were

        required to pay Plaintiff and the Putative Plaintiffs all wages, when due, for all hours of work at

        hourly rates with the minimum wage rate in Kentucky on their regular pay date.

                50.    Defendants were required to provide employees with advanced notice for wage
                                                                                                                 COM : 000011 of 000016




        deductions permissible by and in compliance with the KRS § 337.010, et seq.

                51.    Defendants failed to pay Plaintiff and the Putative Plaintiffs reimbursements for




Filed                  19-CI-00565     10/03/2019           11Herbert McKee, Jr. Henderson Circuit Clerk
    Case
Filed      4:19-cv-00146-JHM-HBB
                    19-CI-00565     Document 1-2 Filed
                                10/03/2019             10/28/19
                                                 Herbert         Page
                                                         McKee, Jr.    12
                                                                       NOT of ORIGINAL
                                                                    Henderson 18  PageID
                                                                               Circuit Clerk#: 17
                                                                                            DOCUMENT
                                                                                       10/07/2019 10:46:10 AM
                                                                                       CourthouseNews-1

        travel expenses causing Plaintiffs to receive less wages than they were entitled to under the

        KRS § 337.010, et seq. and, thus, failed to comply with this statute and its accompanying

        administrative code.

               52.     The foregoing conduct, as alleged, constitutes willful violations of the Kentucky

        Revised Statutes § 337.010, et seq.

               53.     As set forth above, the Plaintiff and the Putative Plaintiffs have sustained losses

        and lost compensation as a proximate result of Defendants’ violations. Accordingly, Plaintiff on

        behalf of himself and the Putative Plaintiffs, seeks damages in the amount of their unpaid

        earned compensation, liquidated damages, plus interest at the legal rate set forth in KRS §

        337.010, et seq.

               54.     As a result of the foregoing conduct, as alleged, Defendants have failed to pay




                                                                                                                Presiding Judge: HON. KAREN L. WILSON (651294)
        wages due under the KRS § 337.010, et seq.

               55.     Plaintiff, on behalf of himself and the Putative Plaintiffs, seeks recovery of his

        attorneys’ fees as provided by the KRS § 337.010, et seq.

             COUNT II: VIOLATION OF THE FAIR LABOR STANDARDS ACT OF 1938

               56.     Plaintiff reasserts and re-alleges the allegations set forth above.

               57.     Plaintiff brings this FLSA claim as an “opt-in” collective action on behalf of

        similarly situated persons pursuant to 29 U.S.C. § 216(b).

               58.     The FLSA claims may be pursued by those who opt-in to this case pursuant to

        29 U.S.C. § 216(b).

               59.     Plaintiff, individually and on behalf of other similarly situated persons, seeks
                                                                                                                COM : 000012 of 000016




        relief on a collective basis challenging Defendant’s practice of failing to pay employees federal

        minimum wage. The number and identity of other plaintiffs yet to opt-in may be ascertained




Filed                 19-CI-00565     10/03/2019           12Herbert McKee, Jr. Henderson Circuit Clerk
    Case
Filed      4:19-cv-00146-JHM-HBB
                    19-CI-00565     Document 1-2 Filed
                                10/03/2019             10/28/19
                                                 Herbert         Page
                                                         McKee, Jr.    13
                                                                       NOT of ORIGINAL
                                                                    Henderson 18  PageID
                                                                               Circuit Clerk#: 18
                                                                                            DOCUMENT
                                                                                      10/07/2019 10:46:10 AM
                                                                                      CourthouseNews-1

        from Defendant’s records, and potential class members may be notified of the pendency of this

        action via mail and electronic means.

                60.    The FLSA regulates, among other things, the payment of minimum wage by

        employers whose employees are engaged in interstate commerce, or engaged in the production

        of goods for commerce, or employed in an enterprise engaged in commerce or in the production

        of goods for commerce. 29 U.S.C. §206(a).

                61.    Defendant is subject to the FLSA’s minimum wage requirements because it is an

        enterprise engaged in interstate commerce, and its employees are engaged in commerce.

                62.    At all relevant times herein, Plaintiff and all other similarly situated persons have

        been entitled to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §§

        201, et seq.




                                                                                                               Presiding Judge: HON. KAREN L. WILSON (651294)
                63.    Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain categories

        of employees from federal minimum wage obligations. None of the FLSA exemptions apply to

        Plaintiff or other similarly situated persons.

                64.    Under Section 6 of the FLSA, codified at 29 U.S.C. § 206, employees have been

        entitled to be compensated at a rate of at least $7.25 per hour since July 24, 2009.

                65.    As alleged herein, Defendant reimbursed delivery drivers less than the

        reasonably approximate amount of their automobile expenses to such an extent that it

        diminishes these employees’ wages beneath the federal minimum wage.

                66.    Defendant knew or should have known that their pay and reimbursement

        policies, practices and methodology result in failure to compensate delivery drivers at the
                                                                                                               COM : 000013 of 000016




        federal minimum wage.

                67.    Defendant, pursuant to their policy and practice, violated the FLSA by refusing




Filed                  19-CI-00565     10/03/2019          13Herbert McKee, Jr. Henderson Circuit Clerk
    Case
Filed      4:19-cv-00146-JHM-HBB
                    19-CI-00565     Document 1-2 Filed
                                10/03/2019             10/28/19
                                                 Herbert         Page
                                                         McKee, Jr.    14
                                                                       NOT of ORIGINAL
                                                                    Henderson 18  PageID
                                                                               Circuit Clerk#: 19
                                                                                            DOCUMENT
                                                                                       10/07/2019 10:46:10 AM
                                                                                       CourthouseNews-1

        and failing to pay federal minimum wage to Plaintiff and other similarly situated persons.

               68.     Plaintiff and all similarly situated persons are victims of a uniform and

        employer-based compensation and reimbursement policy. This uniform policy, in violation of

        the FLSA, has been applied, and continues to be applied, to all delivery driver employees in

        Defendant’s stores.

               69.     Plaintiff and all similarly situated persons are entitled to damages equal to the

        minimum wage minus actual wages received after deducting reasonably approximated

        automobile expenses within three years from the date each Plaintiff joins this case, plus periods

        of equitable tolling, because Defendant acted willfully and knew, or showed reckless disregard

        for, whether its conduct was unlawful.

               70.     Defendant has acted neither in good faith nor with reasonable grounds to believe




                                                                                                                Presiding Judge: HON. KAREN L. WILSON (651294)
        that its actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and

        other similarly situated persons are entitled to recover an award of liquidated damages in an

        amount equal to the amount of unpaid minimum wages under 29 U.S.C. § 216(b). Alternatively,

        should the Court find Defendant is not liable for liquidated damages, Plaintiff and all similarly

        situated persons are entitled to an award of prejudgment interest at the applicable legal rate.

               71.     As a result of the aforesaid willful violations of the FLSA’s minimum wage

        provisions, minimum wage compensation has been unlawfully withheld by Defendant from

        Plaintiff and all similarly situated persons. Accordingly, Defendant are liable under 29 U.S.C. §

        216(b), together with an additional amount as liquidated damages, pre-judgment and post-

        judgment interest, reasonable attorneys’ fees, and costs of this action.
                                                                                                                COM : 000014 of 000016




                                     COUNT III: UNJUST ENRICHMENT

               72.     Plaintiff reasserts and re-alleges the allegations set forth above.




Filed                  19-CI-00565    10/03/2019           14Herbert McKee, Jr. Henderson Circuit Clerk
    Case
Filed       4:19-cv-00146-JHM-HBB
                     19-CI-00565     Document 1-2 Filed
                                 10/03/2019             10/28/19
                                                  Herbert         Page
                                                          McKee, Jr.    15
                                                                        NOT of ORIGINAL
                                                                     Henderson 18  PageID
                                                                                Circuit Clerk#: 20
                                                                                             DOCUMENT
                                                                                           10/07/2019 10:46:10 AM
                                                                                           CourthouseNews-1

                73.     Plaintiff conferred a benefit upon Defendants by working on their behalf without

        compensation.

                74.     Defendants had an appreciation or knowledge of the benefit conferred by

        Plaintiff.

                75.     Defendants accepted and retained the benefit under such circumstances as to

        make it inequitable for Defendants to retain the benefit without payment of its value.

                                       COUNT IV: QUANTUM MERUIT

                76.     Plaintiff reasserts and re-alleges the allegations set forth above.

                77.     Plaintiff furnished his vehicle and valuable delivery services for the benefit of

        Defendants.

                78.     Defendants expected Plaintiff to use his personal vehicle for the delivery of




                                                                                                                    Presiding Judge: HON. KAREN L. WILSON (651294)
        Defendants’ pizzas.

                79.     Under the circumstances, Defendant knew or should have known Plaintiff

        expected to be paid for the full use of his vehicle.

                                            PRAYER FOR RELIEF

                WHEREFORE, Plaintiff and the Class demand judgment against Defendants and pray

        for: (1) compensatory damages; (2) liquidated damages, (3) costs of litigation and attorney’s

        fees as provided by law; (4) pre-judgment and post-judgment interest as provided by law; and

        (5) such other relief as the Court deems fair and equitable.

                                          DEMAND FOR JURY TRIAL

                Plaintiff hereby requests a trial by jury of all issues triable by jury.
                                                                                                                    COM : 000015 of 000016




        Dated: October 3, 2019.




Filed                   19-CI-00565    10/03/2019              15Herbert McKee, Jr. Henderson Circuit Clerk
    Case
Filed      4:19-cv-00146-JHM-HBB
                    19-CI-00565     Document 1-2 Filed
                                10/03/2019             10/28/19
                                                 Herbert         Page
                                                         McKee, Jr.    16
                                                                       NOT of ORIGINAL
                                                                    Henderson 18  PageID
                                                                               Circuit Clerk#: 21
                                                                                            DOCUMENT
                                                                          10/07/2019 10:46:10 AM
                                                                          CourthouseNews-1

                                                    Respectfully submitted,

                                                    /s/David O’Brien Suetholz
                                                    David O’Brien Suetholz (KY Bar 90199)
                                                    BRANSTETTER, STRANCH
                                                    & JENNINGS, PLLC
                                                    515 Park Avenue
                                                    Louisville, KY 40208
                                                    Tel: (502) 636-4333
                                                    Email: davids@bsjfirm.com

                                                    JOE P. LENISKI, JR. (BPR #22891)*
                                                    DANIEL P. HULL (BPR #24511)*
                                                    BRANSTETTER STRANCH &
                                                    JENNINGS, PLLC
                                                    The Freedom Center
                                                    223 Rosa L. Parks Ave., Suite 200
                                                    Nashville, Tennessee 37203
                                                    (615) 254-8801
                                                    Email: joeyl@bsjfirm.com
                                                    Email: danielh@bsjfirm.com




                                                                                                       Presiding Judge: HON. KAREN L. WILSON (651294)
                                                    *Pro hac vice application forthcoming




                                                                                                       COM : 000016 of 000016




Filed               19-CI-00565   10/03/2019     16Herbert McKee, Jr. Henderson Circuit Clerk
         Case 4:19-cv-00146-JHM-HBB Document 1-2 Filed 10/28/19 Page 17NOTof ORIGINAL
                                                                             18 PageID #: 22
                                                                                       DOCUMENT
 AOC-E-105        Sum Code: CI                                         10/28/2019 10:18:58 AM
 Rev. 9-14                                                       Case #: 19-CI-00565
                                                                       92023
                                                                 Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                 County: HENDERSON
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, SHANAFELT, JOSHUA VS. SEAGLE PIZZA, INC D/B/A DOMINO'S PIZZA, Defendant


    TO: JOSEPH SEAGLE
        870 NEW CUT ROAD
        BOWLING GREEN, KY 42103

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                                                                                                   Presiding Judge: HON. KAREN L. WILSON (651294)
                                                         /s/ Herbert McKee, Jr.
                                                         Henderson Circuit Clerk
                                                         Date: 10/3/2019




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                        , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000135603
CIRCUIT: 19-CI-00565 Return to Filer for Service
SHANAFELT, JOSHUA VS. SEAGLE PIZZA, INC D/B/A DOMINO'S PIZZA

                                                      Page 1 of 1
         Case 4:19-cv-00146-JHM-HBB Document 1-2 Filed 10/28/19 Page 18NOTof ORIGINAL
                                                                             18 PageID #: 23
                                                                                       DOCUMENT
 AOC-E-105        Sum Code: CI                                         10/28/2019 10:19:19 AM
 Rev. 9-14                                                       Case #: 19-CI-00565
                                                                       92023
                                                                 Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                 County: HENDERSON
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, SHANAFELT, JOSHUA VS. SEAGLE PIZZA, INC D/B/A DOMINO'S PIZZA, Defendant


    TO: JOSEPH SEAGLE
        870 NEW CUT ROAD
        BOWLING GREEN, KY 42103
Memo: Related party is SEAGLE PIZZA, INC D/B/A DOMINO'S PIZZA

The Commonwealth of Kentucky to Defendant:
SEAGLE PIZZA, INC D/B/A DOMINO'S PIZZA

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. KAREN L. WILSON (651294)
document delivered to you with this Summons.




                                                         /s/ Herbert McKee, Jr.
                                                         Henderson Circuit Clerk
                                                         Date: 10/3/2019




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                        , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000135604
CIRCUIT: 19-CI-00565 Return to Filer for Service
SHANAFELT, JOSHUA VS. SEAGLE PIZZA, INC D/B/A DOMINO'S PIZZA

                                                      Page 1 of 1
